1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Percy Lee HALSEY, Plaintiff-Appellant,v.David H. CHIPMAN;  James W. Dunlo;  United States ofAmerica, Defendants-Appellees.
No. 92-6601.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  August 17, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge;  David G. Lowe, Magistrate Judge.  (CA-91-448)
Percy Lee Halsey, Appellant Pro Se.
Robert William Jaspen, Office of the United States Attorney, Richmond, Virginia;  Conrad Moss Shumadine, Mark Douglas Stiles, WILLCOX & SAVAGE, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Percy Lee Halsey appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 (1988) and Bivens v. Six Unnamed Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Halsey v. Chipman, No. CA-91-448 (E.D. Va.  Feb. 21, 1992;  May 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED